Citation Nr: 0513754	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1945 to 
December 1948 and from January 1949 to September 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In July 2003, the Board remanded the issues of service 
connection for a heart disorder and entitlement to a TDIU to 
the RO for further development.  The case was recently 
returned to the Board for appellate consideration. 

The record shows that in the July 2003 decision, the Board 
denied entitlement to an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) and the veteran did not appeal that determination.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
establish a relationship on any basis between the variously 
diagnosed heart disorders and the veteran's service-connected 
PTSD.  

2.  Service connection has been granted for PTSD rated 30 
percent disabling and a right hand disability evaluated as 10 
percent disabling; the combined schedular evaluation is 40 
percent.

3.  The veteran completed the equivalent of a GED, and has 
occupational experience in the area of mechanical engineering 
and as an auditor; he last worked in 1982.

4.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A variously diagnosed heart disorder is not proximately 
due to or the result of the service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004), Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000 applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim. Collectively, the rating decision in 
April 2002, as well as the Supplemental Statement of the Case 
(SSOC) issued in April 2003 in connection with the veteran's 
appeal regarding entitlement to service connection for a 
heart disorder and entitlement to a TDIU notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  More specifically, the 
SSOC was essentially the statement of the case and adequately 
notified the veteran of the criteria needed to demonstrate 
entitlement to a TDIU and service connection on a secondary 
basis for his heart disorder.  In addition, the RO issued 
another SSOC in August 2004 that addressed the elements 
needed to establish secondary service connection and 
entitlement to a TDIU.  Although the representative asked for 
and received an extension of time to file a response to the 
SSOC no further evidence or argument was added to the record.  

In addition, in letters from the RO to the veteran dated in 
December 2001 and May 2004 the veteran was specifically 
notified of the provisions of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The holding in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) explained 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after the VCAA notice was 
issued regarding service connection for a heart disorder and 
entitlement to a TDIU.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." as provided in 38 C.F.R. § 3.159(b)(1).  
This specificity of notice was substantially complied with in 
the May 2004 VCAA notice letter.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 and Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
regading harmless error.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim. In this regard, 
the veteran's service medical records are associated with the 
claims file and the RO obtained private and VA medical 
records identified by the veteran.  In addition, the veteran 
has been afforded a VA examination for the purpose of 
assessing the relationship between his PTSD and a variously 
diagnosed heart disorder. The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide either issue 
on appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of this issue 
on appeal has been obtained. Accordingly, the case is ready 
for appellate review.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The record 
reflects that the RO completed substantial development in 
this case and requested specified VA records regarding the 
claim for service connection of a heart disorder.  The 
veteran has been afforded VA examinations to provide 
information regarding the etiology of the variously diagnosed 
heart disorder and to obtain the requisite medical nexus 
opinion.  In addition, there was no response to the VCAA 
letter in May 2004 that was directed to the issues on appeal.  

Moreover, there was no additional evidence identified or 
argument submitted after the SSOC in August 2004, which 
identified pertinent evidence considered, and the evaluation 
of that evidence.  In addition, the Board decision in July 
2003 discussed the severity of the veteran's PTSD and the 
Board determination was not appealed. As such it is entitled 
to substantial weight in the TDIU determination and the 
evidence considered therein will be discussed in greater 
detail below.  Nor was any argument advanced that relevant 
evidence is not of record.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Therefore the Board concludes that adjudication of the claim 
may proceed, consistent with the VCAA.  In the circumstances 
of this case, no further procedural or evidentiary 
development would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


Factual Background

The veteran has established service connection for PTSD rated 
30 percent and residuals of a wound of the right hand rated 
10 percent disabling.  The combined evaluation for his 
service-connected disabilities is 40 percent.  The service 
medical records are unremarkable regarding any complaints or 
findings referable to a 
cardiovascular disorder.

At the time he filed the claim for service connection for 
PTSD in October 1991, the record showed the veteran had a 
history of paranoid type schizophrenia from the early 1970's 
and most recent employment as an auditor in 1978.  

A medical examination in February 1990 for a State Bureau of 
Disability Determination noted the veteran's principal 
complaints were directed to arthritis, the heart and sight.  
He mentioned of the left hip, the left shoulder and his neck.  
Regarding his heart he reported heart attacks in the late 
1980's and currently episodes of crushing chest pain several 
times a week that were seemingly unrelated to activity.  With 
respect to sight problems the narrative discussed 
schizophrenia.  The report noted the veteran had a gunshot 
wound of the right hand in military service and that he 
learned to use the left hand for most work.  The clinical 
impressions were organic heart disease with chest pain 
consistent with angina; multiple joint pains without 
significant objective findings; status post bullet trauma to 
the right hand in 1948 and history of paranoid schizophrenia 
with an essentially normal examination today.  
Contemporaneous VA outpatient records note various medical 
complaints including joint pain in addition to psychiatric 
care.

He reported on the VA examination late in 1991 that he had 
not worked since 1982.  The VA psychiatry examiner described 
the veteran as well groomed, very friendly and polite and 
noted his speech was normal in rate, tone, coherence and 
relevance.  His memory for recent and remote events was 
fairly well intact. His mood was dysphoric with mild 
depression and his emotional reaction was quite disturbed 
when he spoke about his experiences in Korea.  His affect was 
blunted, but appropriate and he denied suicide or homicidal 
thought and hallucinations.  There were no delusional 
thoughts at the time, but he had some paranoia about his 
environment.  He denied phobia, obsession and compulsion and 
his sensorium was alert and clear and he was oriented to 
time, date, person and place.  His knowledge and 
comprehension of current events was quite adequate and he had 
no problems with simple math. He had adequate insight and 
judgment.  He was considered competent for VA purposes.

The examiner reported PTSD and schizophrenia by history on 
Axis I of the multiaxial diagnosis and ASHD (arteriosclerotic 
heart disease) on Axis III.  The examiner noted past violent 
behavior and that the veteran had nightmares, flashbacks and 
recurrent war related dreams.  It was the examiner's opinion 
that the veteran was not able to maintain any gainful 
employment.  

A report of a VA examination performed in April 1992 reflects 
a diagnostic impression of PTSD in partial remission, 
currently very mild.  The VA examiner in 1992 reported a GAF 
(Global Assessment of Functioning) of 70 for current and past 
year functioning level in finding the clinical picture to be 
closer to PTSD in partial remission from medication rather 
than previously diagnosed schizophrenia.  The examiner felt 
PTSD was so mild that it was not substantially effecting 
daily functioning at this time and that the veteran's 
cognitive functions were such that he was quite competent to 
manage his own affairs and benefits without restriction.  

The VA general medical examiner in 1992 noted the veteran was 
currently retired from his work and that three years ago he 
had a mild myocardial infarction and that in late 1991 he was 
also treated for some chest pain.  The veteran also had 
arthritis of the left hip with pain manifested in motion of 
the joint.  The examiner noted the veteran could passively 
flex the right index finger to within one inch of the 
transverse crease of the palm and had no muscle atrophy of 
the hand but did have diminished grip strength.  The 
diagnoses included post myocardial infraction times two with 
cardiac status uncompromised per "N.Y Classification"; 
status post gunshot wound of the right hand index finger 
metacarpal area with loss of function, and history of left 
hip pain. 

His 1993 RO hearing testimony was directed to establishing 
service connection for PTSD.  In a September 1994 
correspondence to the RO he alluded to a connection between 
his PTSD and heart attacks.  Contemporaneous VA outpatient 
records refer to ongoing psychiatric treatment and note 
occasional angina and history of tachycardia during visits to 
the clinics.  On August 18, 1994 a psychologist wrote that 
the veteran reported having suffered a heart attack after a 
session on August 4, that was primarily concerning 
psychosocial history and presenting complaints.  The 
clinician stated that although no detailed description of 
traumas was asked for or given, referencing them and 
presenting complaints may have stimulated later rumination 
leading to a need for hospitalization.  According to the 
clinician, at the end of the session on August 4, the veteran 
appeared in no overt acute distress.  A clinical record entry 
dated August 11, 1994 noted a social worker met with the 
veteran for an unscheduled appointment although the veteran 
apparently believed he had one scheduled.  The clinician 
noted the veteran seemed in good sprits and stated he would 
call the clinic to make another appointment.

The VA psychiatric examiner in June 1999 noted the veteran 
had smoked approximately one pack of cigarettes a day since 
age 15 and that the veteran was retired on disability in 1979 
mainly because of his arthritis pain.  The veteran received 
outpatient treatment but was on no psychiatric medication at 
the time of the examination.  According to the report the 
veteran obtained the equivalent of a GED and after service he 
went into the area of mechanical engineering. 

On mental status examination the examiner described the 
veteran as showing appropriate personal hygiene.  He was 
alert and oriented times three and appeared to be his stated 
age. He was mildly guarded at first, but cooperative with 
intermittent eye contact. Motor movements were within normal 
limits and his speech was logical and goal-directed. His 
behavior during the interview was appropriate and he 
displayed no impulse behavior. His affect was full and his 
mood was mildly dysphoric. The veteran admitted to 
intermittent neurovegetative symptoms of depression, 
including low self-esteem and chronic insomnia when he was 
experiencing PTSD symptoms. His concentration during the 
interview appeared to be intermittent and difficult to 
assess. The veteran denied any current plans to hurt himself 
as well as a history of anxiety attacks. There were no signs 
or symptoms of a thought disorder. The veteran denied 
experiencing any auditory or visual hallucinations and no 
delusions were noted. The veteran also denied any history of 
obsessions, compulsions, rituals or any other classic 
symptoms of obsessive-compulsive disorder. His immediate 
memory was 3 out of 3 objects at one minute and 2 out of 3 
objects at 3 minutes. He provided appropriate answers to 
questions testing his formal judgment. His intelligence was 
within normal limits and his insight was fair.

The assessment following the examination was chronic PTSD 
with intermittent depression, irritability and some 
dissociative symptoms while having flashbacks. The examiner 
reported the current GAF was 60 and the best GAF score in the 
last year was approximately 80.  The examiner explained that 
at the time of the interview the veteran's estimated GAF of 
60 meant he had moderate symptoms and moderate difficulty in 
social and occupational functioning. The examiner went on to 
explain that when the veteran's symptoms were less fulminant, 
he seemed to be able to function with a GAF of 80 indicating 
that if symptoms were present, they were transient and 
expectable reactions to psychosocial stressors. The examiner 
continued that during times when the PTSD symptoms were more 
intense and especially during times when he had dissociative 
episodes and had acted irrationally the GAF would at that 
time be rated close to 20 or 25, indicating some danger of 
hurting others. The examiner acknowledged that this had not 
occurred for a number of years.

The veteran asserted in his September 2001 appeal of the 
initial rating for his PTSD that he had two heart attacks 
after he related stressors to his physicians and that the 
heart attacks and residuals were related to his PTSD.  VA 
outpatient treatment records include records of treatment the 
veteran received for psychiatric symptomatology.  These 
records contain limited clinical findings with which to 
evaluate the severity of the veteran's PTSD.  

S.A.P., M.D., reported in February 2003 that the veteran was 
a long standing patient with a history of coronary artery 
disease with chronic atrial fibrillation and a history of 
PTSD.  Dr. P. opined that if the veteran did have a flashback 
secondary to a counseling session this could have caused him 
to have elevated blood pressure and heart rate that could 
possibly lead to someone having a myocardial infarction.  
Dr. P. stated he did not have the date of the counseling 
session to relate it to when the veteran had the myocardial 
infarction, but he did think that it was a probable 
relationship for a flashback to trigger a coronary event.

A VA physician reviewed the record in June 2004 and noted the 
veteran had a history of hypertension since the 1990's and a 
40-year smoking history from 1942 to 1982 but that myocardial 
infarction history in 1996 and 1997 as related by the veteran 
or treatment therefore was not found, although 
electrocardiogram abnormality did confirm this event.  
Regarding the statement from Dr. P. the VA examiner reported 
that from a review of the literature there has been no 
evidence to support the relationship of PTSD with coronary 
artery disease, atherosclerosis, hypertension or heart 
attack.  The VA examiner opined that the veteran's current 
heart condition, identified as  coronary artery disease 
status post myocardial infarction and chronic atrial 
fibrillation, was not secondary to his PTSD although the 
veteran did report having heart attacks following the 
counseling sessions.  The VA examiner noted there was no 
evidence in the claims folder or the record to support a 
nexus between the veteran's stressor and heart attack, and 
that there was no evidence in the literature to definitively 
support the relationship between PTSD and the development of 
heart complications.  The VA examiner stated that the 
veteran's PTSD neither permanently increased the severity of 
nor chronically affected his preexisting heart disease and 
that the veteran's heart problem and hypertension were more 
likely secondary to his 40-plus year smoking history.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person 
is competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.
Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a) (2004).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability. 38 C.F.R. § 
4.15 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. Marginal employment shall not be considered 
substantially gainful employment. For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for the 
termination. 38 C.F.R. § 4.16 (a)

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment. With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration. 38 C.F.R. § 4.18 (2004).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension. 38 C.F.R. § 4.19 (2004).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age. The veteran's work history 
and educational background is also given consideration. 

The authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  In Hatlestad, v. Derwinski, 1 Vet. 
App. 164 (1991), the CAVC referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, the CAVC indicated there was a need 
to discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). This suggests a 
living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999), where it was held that, in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest; 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
the competency to testify" (citations omitted)).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) competent 
evidence of a current disability (a medical diagnosis); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence); Grottveit v. Brown, 
5 Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection for a heart 
disorder; he has the disability at issue, variously 
identified as ASHD, coronary artery disease, status post 
myocardial infarction, arrhythmia and hypertension.  He does 
not satisfy the other two requirements for prevailing on a 
claim for secondary service connection.  There is no evidence 
of incurrence or aggravation of a heart disorder in service, 
and in light of the argument being directed to secondary 
service connection, a determination of direct service 
connection is not material to this claim.  However, as noted 
in the 2004 VA examination, it is material that the veteran 
had a 40-year smoking history that predated military service.  
In addition, the VA examiner took account of the medical 
literature and a review of the record in concluding that 
there was no basis for a nexus between the PTSD and the 
veteran's heart disorder either based on causation or 
aggravation.  

Unlike the statement from Dr. P., the VA examiner reviewed 
the veteran's record and medical literature and expressed an 
opinion that discounted a relationship between the heart 
disorder and the service-connected PTSD.  Thus, the record as 
it now stands does have conflicting competent medical opinion 
on the question of PTSD-related heart disease.  

The veteran is a lay person who has expressed an opinion 
relating his PTSD and heart disease but he is not shown to be 
competent to address such matters of causation or etiology, 
as they are within the expertise of a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinion versus the opinion from Dr. P. 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  The RO provided the entire record to the VA examiner 
and did not limit or constrain the review but provided a 
request that was constructed in line with the remand factors. 
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).

The VA medical opinion is being accorded outcome 
determinative weight as it carefully discussed evidence cited 
in support of the claim and offered reasons for discounting 
it.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
VA examiner appeared to carefully consider the record in 
light of the veteran's contentions and supporting medical 
opinion and offered a rationale that relied on the 
substantial amount of evidence that been assembled and a 
review of medical literature on the specific areas of 
contention.  The opinion clearly outweighs the statement from 
Dr. P. that was, at best, equivocal in endorsing a nexus.  
For example, Dr. P. set up various unknown elements as 
prerequisite findings, such as whether the veteran had a 
flashback at the time claimed, and if so whether his blood 
pressure would have increased.  Furthermore he concluded it 
was possible such symptoms, if they occurred, could cause a 
myocardial infarction.  Thus the speculative character of the 
statement is obvious and it weighs against assigning it any 
serious probative weight.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Furthermore Dr. P. made an ultimate 
conclusion that it was probable a flashback could trigger a 
"coronary event" that appears inconsistent with the guarded 
nature of his statement regarding the character of the 
factors to establish causal probability versus possibility.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a heart disorder as 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.130(a) 
(2004).  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the question of entitlement to a TDIU, it is the 
established policy of VA, as noted, to accord veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities a 
TDIU.  38 C.F.R. § 4.16.  However, before a finding of total 
disability is appropriate there must be impairment of mind or 
body, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15.  This is defined as 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).

As set forth above, the schedular threshold where less than 
total disability exists requires one service-connected 
disability ratable at 60 percent or more.  If there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 
70 percent or more.  38 C.F.R. § 4.16(a).  A TDIU presupposes 
that the rating for the service-connected condition is less 
than 100%, and only asks for TDIU because of subjective 
factors that the objective rating does not consider.  Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, the Board cannot overlook the level 
of education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 40 percent.  38 C.F.R. 
§ 4.25.  Nonetheless, the veteran may be entitled to a TDIU 
based on extraschedular considerations under 38 C.F.R. 
4.16(b).   

It was noted in Faust v West, 13 Vet. App. 342 (2000) that 
the definition of engaging in a substantially gainful 
occupation considered both that person's abilities and his 
employment history.  More recently the decision in Bowling v. 
Principi, 15 Vet. App. 1 (2001) addressed the application of 
§ 4.16(b) which is controlling here.  The CAVC observed that 
eligibility for a TDIU under § 4.16(b) is premised on the 
claimant's being unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  In Faust it was held that a person is engaged 
in a substantially gainful occupation when that occupation 
provided annual income that exceeded the poverty threshold 
for one person.  Faust v. West, 13 Vet. App. 342, 355-56 
(2000) (emphasis added).  However, the question of whether 
there are unusual circumstances, peculiar to this veteran, 
that prevent him by reason of his service-connected 
disabilities from securing or obtaining substantial gainful 
employment, is applicable since the veteran is not gainfully 
employed.  At least that conclusion may be reasonably 
inferred from the record that noted SSA disability granted on 
account of arthritis.

In view of the failure to establish service connection for a 
heart disorder and in light of the current disability ratings 
for his PTSD and right hand disability versus other 
identified orthopedic disability, the Board is unable to 
conclude that the veteran's service-connected disabilities 
render him unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability have been discussed in recent 
medical examinations and medical reports that the Board finds 
are entitled to substantial probative weight against the 
claim for a TDIU.  

Here, the Board is confronted with sorting out the 
relationships between the veteran's service-connected 
disabilities and nonservice-connected disabilities that might 
impact on his employability.  Although the veteran contends 
that his service-connected disabilities have caused him to be 
unable to be employed, the Board finds substantial probative 
weight against the claim in the VA examinations where 
examiners evaluated his service connected disabilities and 
overall did not find them sufficient to render him 
unemployable.  In addition, a private physician who recently 
commented on the nature of cardiovascular disease did not 
comment on the extent of his disabilities or conclude the 
service-connected disabilities alone prevented employment.  
The Board notes that the veteran is not service connected for 
cardiovascular and orthopedic disabilities that undoubtedly 
impact adversely his employability.

The recent VA examinations that evaluated his PTSD and the 
right hand serve to support a conclusion that these disorders 
do not result in his inability to work.  These reports 
offered no support to the VA TDIU claim.  For example the 
psychiatry examiners in 1992 and 1999 assessed the impact of 
service-connected disabilities on employability and in view 
of the GAF scores and the explanation did not conclude the 
PTSD would render him unemployable after considering 
limitations that might exist.  The most recent evaluation of 
the right upper extremity appeared to produce minimal 
symptoms that did not substantiate the veteran's self-
reported level of functional impairment.  The Board must 
assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

For example GAF scores of 80, 70 and 60 appear over a several 
year period.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) [citing American 
Psychiatric Association, Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed. 1994)] (DSM-IV)].  GAF 
designations or "codes" ranging between 71 to 80 reflect 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF codes ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Codes ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

The medical opinions appear to have been based upon a 
consideration of the pertinent record in each instance that 
took into account his various disabilities.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri, supra.  

The Board finds there is substantial evidence against the 
claim.  In this case the relevant criterion of section 
4.16(b) instruct that a TDIU claimant be unable to secure and 
follow a substantially gainful occupation on account of 
service-connected disabilities.  The medical evaluations that 
VA completed to determine the severity of PTSD took into 
account facts specific to the veteran's ability to work.  He 
has been unsuccessful in obtaining or maintaining employment 
for many years as evidenced through the record, but this not 
shown to result from service-connected disabilities alone.  
For example the State disability determination evaluation in 
1990 did not mention psychiatric impairment or a service-
connected disability as significant factors.

The examiners undoubtedly were aware of his disabilities and 
took into account limitations on work activity imposed by the 
service-connected disabilities, primarily PTSD.  However the 
substantial weight of the evidence shows the unemployability 
is more likely the result of nonservice-connected disability.  
See, e.g., Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  
There is no question the veteran is disabled from PTSD and 
his right hand.  However the latter appears to have been a 
static disability and PTSD is overall no more than moderate 
(GAF 60) which concedes conflicts with peers but does not 
correspond with unemployability.  The higher GAF scores 
comport with mild or transient symptoms.  Therefore the Board 
concludes the evidence does not show that the appellant's 
service-connected disabilities, by themselves, render him 
unemployable, and as a result there is no basis to support 
consideration of an extraschedular TDIU rating.  See DeBeaord 
v. Principi, 18 Vet. App. 359, 370 (2004).

As with the claim for service connection for a heart 
disorder, the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, but here the 
benefit of the doubt doctrine is inapplicable with the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to a TDIU is denied.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


